UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

FADI AL MAQALAH, et al.,            )
                                    )
            Petitioners,            )
                                    )   Civil Action No. 06-1669
            v.                      )
                                    )
ROBERT GATES, et al.,               )
                                    )
            Respondents.            )
____________________________________)
                                    )
HAJI WAZIR, et al.,                 )
                                    )
            Petitioners,            )
                                    )   Civil Action No. 06-1697
            v.                      )
                                    )
ROBERT GATES, et al.,               )
                                    )
            Respondents.            )
____________________________________)
                                    )
AMIN AL BAKRI, et al.,              )
                                    )
            Petitioners,            )
                                    )   Civil Action No. 08-1307
            v.                      )
                                    )
GEORGE W. BUSH, et al.,             )
                                    )
            Respondents.            )
____________________________________)
                                    )
REDHA AL-NAJAR, et al.,             )
                                    )
            Petitioners,            )
                                    )   Civil Action No. 08-2143
            v.                      )
                                    )
ROBERT GATES, et al.,               )
                                    )
            Respondents.            )
____________________________________)
                                               ORDER

        Upon consideration of the parties' memoranda in these cases, argument at the motions

hearing on this date, and the entire record herein, it is hereby ORDERED that respondents shall

file with the Court, by not later than January 16, 2009, up-to-date information regarding: (1) the

number of detainees held at Bagram Air Base; (2) the number of Bagram detainees who were

captured outside Afghanistan; and (3) the number of Bagram detainees who are Afghan citizens.

If any of this information is classified, or if respondents decide for other reasons to file this

information under seal, they shall do so by not later than January 16, 2009.

        SO ORDERED.

                                                                          /s/
                                                                  John D. Bates
                                                            United States District Judge

Dated: January 7, 2009




                                                   2